

Exhibit 10.02


SECURITY AGREEMENT


This Security Agreement is entered into effective July 22, 2011, by Tchefuncte
Natural Resources, LLC (“Grantor”), a Louisiana limited liability company, for
the benefit of The F&M Bank & Trust Company (“Lender”).  For valuable
consideration, Grantor grants to Lender a security interest in the Collateral to
secure the Obligations (as defined below) and agrees that Lender shall have the
rights stated in this Agreement with respect to the Collateral, in addition to
all other rights which Lender may have by law.


1.           DEFINITIONS.  The following words have the meanings assigned below
when used in this Agreement.  Terms not otherwise defined in this Agreement
shall have the meanings attributed to such terms in the Uniform Commercial Code
as adopted in the State of Texas and as amended from time to time
(“Code”).   All references to dollar amounts shall mean amounts in lawful money
of the United States of America.


(a)           “Agreement” means this Security Agreement, as amended or modified
from time to time, together with all exhibits and schedules attached from time
to time.


(b)           “Borrower” means Mesa Energy, Inc., a Nevada corporation.


(c)           “Collateral” means ALL PERSONAL PROPERTY of Grantor, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located, including, without limitation, the following:


(i)           All present and future accounts (including all accounts as defined
in the Code), chattel paper (whether electronic or tangible), documents,
instruments, deposit accounts, general intangibles, payment intangibles
(including any right to payment for goods sold or services rendered arising out
of the sale or delivery of personal property or work done or labor performed by
Grantor), software, letter of credit rights, health-care insurance receivables
and other rights to payment of every kind, including all securities, guaranties,
warranties, indemnity agreements, insurance policies, and other agreements
pertaining to the same or the property described therein, now or hereafter
owned, held, or acquired by Grantor, and in any case where an account arises
from the sale of goods, the interest of Grantor in such goods.


(ii)          All present and hereafter acquired inventory (including without
limitation, all raw materials, work in process, and finished goods) held,
possessed, owned, held on consignment, or held for sale, lease, return or to be
furnished under contracts of services, in whole or in part, by Grantor wherever
located.
 
 
 

--------------------------------------------------------------------------------

 
 

(iii)         All equipment and fixtures of whatsoever kind and character now
or  hereafter possessed, held, acquired, leased, or owned by Grantor and used or
usable in Grantor’s business, together with all replacements, accessories,
additions, substitutions, and accessions to all of the foregoing.  To the extent
that the foregoing property is located on, attached to, annexed to, related to,
or used in connection with, or otherwise made a part of, and is or shall become
fixtures upon, real property, such real property.


In addition, the word “Collateral” includes all the following, whether now owned
or hereafter acquired, whether now existing or hereafter arising, and wherever
located:  (i) all accessions, accessories, increases, and additions to and all
replacements of and substitutions for any property described above; (ii) all
products and produce of any of the property described in this Collateral
section; (iii) all proceeds (including, without limitation, insurance proceeds)
from the sale, lease, destruction, loss, or other disposition of any of the
property described in this Collateral section; and (iv) all records and data
relating to any of the property described in this Collateral section, whether in
the form of a writing, photograph, microfilm, microfiche, or electronic media,
together with all of Grantor’s right, title, and interest in and to all computer
software required to utilize, create, maintain, and process any such records or
data on electronic media.


(d)           “Event of Default” means and includes any of the Events of Default
set forth below in the section titled “Events of Default.”


(e)           “Guarantors” means and includes without limitation, each and all
of the guarantors, sureties, and accommodation parties in connection with the
Obligations.


(f)           “Loan Agreement” means the Loan Agreement of even date, executed
by Grantor and Lender, as now or hereafter amended, restated, replaced,
supplemented, or otherwise modified, from time to time.


(g)           “Loan Documents” means the Loan Agreement, the Revolving Note, and
all Loan Documents (as defined in the Loan Agreement), and includes, without
limitation, all promissory notes, credit agreements, loan agreements,
guaranties, security agreements, mortgages, deeds of trust, and all other
instruments, agreements, and documents, whether now or hereafter existing,
executed in connection with the Obligations.


(h)           “Revolving Note” means a revolving promissory note of even date,
in the principal amount of $25,000,000.00, payable by Borrower to the order of
Lender, and all renewals and extensions of, and substitutions for, that note.


(i)           “Obligations” means the aggregate of:


(1)            The Revolving Note; and
 
 
 

--------------------------------------------------------------------------------

 
 
(2)            Any and all other or additional indebtedness, obligations, or
liabilities for which Borrower is now or may become liable to Lender under the
Loan Agreement; and


(3)            Any and all other or additional indebtedness or liabilities for
which Borrower is now or may become liable to Lender in any manner (including
without limitation overdrafts in a bank account), whether under this instrument
or otherwise, either primarily or secondarily, absolutely or contingently,
directly or indirectly, and whether matured or unmatured, regardless of how the
indebtedness or liability may have been or may be acquired by Lender; and


(4)           All Hedge Liabilities (as defined in the Loan Agreement) and all
other present and future obligations of Borrower to Lender or any Hedge Provider
(as defined in the Loan Agreement) under the terms of the ISDA Agreement or any
present or future Hedge Transactions (as defined in the Loan Agreement), now
existing or hereafter entered into between Grantor and Lender or any Hedge
Provider, and including, without limitation, to the extent such Hedge
Transaction is with another financial institution or counter-party, the issuance
from time to time by Lender of standby letters of credit for Grantor’s account
in the name of such other counter-party, as beneficiary, in connection with the
Hedge Transactions; and


(5)            Any and all extensions and renewals of or substitutes for any of
the foregoing indebtedness, obligations, and liabilities or any part thereof.


2.           WARRANTY.  Grantor warrants that Grantor has the full right, power,
and authority to enter into this Agreement and to pledge the Collateral to
Lender.


3.           WAIVERS.  Grantor waives notice of the incurring of any Obligations
and waives all requirements of presentment, protest, demand, and notice of
dishonor or non-payment to Grantor, Borrower, or any other party to the
Obligations or the Collateral.  Lender may do any of the following with respect
to any obligation of any Grantor, without first notifying or obtaining the
consent of Borrower: (a) grant any extension of time for any payment, (b) grant
any renewal, (c) permit any modification of payment terms or other terms, (d)
release Borrower or any Guarantors from all or any portion of the Obligations,
or (e) exchange or release all or any portion of the Collateral or other
security for all or any portion of the Obligations.  No such act or failure to
act shall affect Lender’s rights against Grantor or the Collateral.


4.           OBLIGATIONS.  Grantor represents and covenants to Lender as
follows:


(a)           Organization.  Grantor is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Louisiana.   Grantor has its chief executive office at 5220 Spring Valley Road,
Ste. 525, Dallas, Texas 75254.  Grantor will notify Lender of any change in the
location of Grantor’s chief executive office.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Authorization.  The execution, delivery, and performance of this
Agreement by Grantor have been duly authorized by all necessary action by
Grantor and do not conflict with, result in a violation of, or constitute a
default under (i) any provision of its formation documents, or any agreement or
other instrument binding upon Grantor or (ii) any law, governmental regulation,
court decree, or order applicable to Grantor.  The execution and delivery of
this Agreement will not violate any law or agreement governing Grantor or to
which Grantor is a party, and its certificate of formation and limited
partnership agreement do not prohibit any term or condition of this Agreement.


(c)           Perfection.  Grantor hereby authorizes Lender to authenticate and
file all financing statements or amendments to financing statement in such
offices and places and at such times and as often as may be, in the judgment of
Lender, necessary to preserve, protect, and renew the security interests herein
created in the Collateral.  Grantor agrees to execute such financing statements
and to take whatever other actions are requested by Lender to perfect and
continue Lender’s security interest in the Collateral.  Upon request of Lender,
Grantor will deliver to Lender any and all of the documents evidencing or
constituting the Collateral, and Grantor will note Lender’s interest upon any
and all chattel paper if not delivered to Lender for possession by
Lender.  Grantor hereby irrevocably appoints Lender as its attorney-in-fact for
the purpose of executing any documents necessary to perfect or to continue the
security interest granted in this Agreement.  Lender may at any time, and
without further authorization from Grantor, file a carbon, photographic or other
reproduction of any financing statement or of this Agreement for use as a
financing statement.  Grantor will reimburse Lender for all expenses for the
perfection and the continuation of the perfection of Lender’s security interest
in the Collateral.  Grantor has disclosed to Lender all trade names and assumed
names currently used by Grantor, all trade names and assumed names used by
Grantor within the previous six (6) years, and all of Grantor’s current business
locations.  Grantor will notify Lender in writing at least thirty (30) days
prior to the occurrence of any of the following: (i) any changes in Grantor’s
name, trade names or assumed names, or (ii) any change in Grantor’s business
locations or the location of any of the Collateral.


(d)           Enforceability.  To the extent the Collateral consists of
accounts, chattel paper, or general intangibles, the Collateral is enforceable
in accordance with its terms, is genuine, and complies with applicable laws
concerning form, content, and manner of preparation and execution, and all
persons appearing to be obligated on the Collateral have authority and capacity
to contract and are in fact obligated as they appear to be on the
Collateral.  At the time any account becomes subject to a security interest in
favor of Lender, the account shall be a good and valid account representing an
undisputed, bona fide indebtedness incurred by the account debtor, for
merchandise held subject to delivery instructions or theretofore shipped or
delivered pursuant to a contract of sale, or for services theretofore performed
by Grantor with or for the account debtor; Grantor will not adjust, settle,
compromise, amend, or modify any account, except in good faith and in the
ordinary course of business; provided, however, this exception shall
automatically terminate upon the occurrence of an Event of Default or upon
Lender’s written request.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Removal of Collateral.  Grantor shall keep the Collateral (or to
the extent the Collateral consists of intangible property such as accounts, the
records concerning the Collateral) at Grantor’s address shown above, or at such
other locations as are acceptable to Lender.  Except in the ordinary course of
its business, including the sale of inventory, Grantor shall not remove the
Collateral from its existing locations without the prior written consent of
Lender.  To the extent that the Collateral consists of vehicles, or other titled
property, Grantor shall not take or permit any action which would require
application for certificates of title for the vehicles outside the State of
Texas, without the prior written consent of Lender.


(f)           Transactions Involving Collateral.  Except for inventory sold or
accounts collected in the ordinary course of Grantor’s business, Grantor shall
not sell, offer to sell, or otherwise transfer or dispose of the
Collateral.  Grantor shall not pledge, mortgage, encumber, or otherwise permit
the Collateral to be subject to any lien, security interest, encumbrance, or
charge, other than the security interest provided for in this Agreement, without
the prior written consent of Lender, even if junior in right to the security
interests granted under this Agreement.  Unless waived by Lender, all proceeds
from any disposition of the Collateral (for whatever reason) shall be held in
trust for Lender and shall not be commingled with any other funds; provided
however, this requirement shall not constitute consent by Lender to any sale or
other disposition.  Upon receipt, Grantor shall immediately deliver any such
proceeds to Lender.


(g)           Title.  Grantor represents and warrants to Lender that it is the
owner of the Collateral and holds good and marketable title to the Collateral,
free and clear of all security interests, liens, and encumbrances except for the
security interest under this Agreement.  No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented.  Grantor shall defend Lender’s rights in the Collateral
against the claims and demands of all other persons.


(h)           Collateral Schedules and Locations.  As often as Lender shall
require, and insofar as the Collateral consists of accounts and general
intangibles, Grantor shall deliver to Lender schedules of such Collateral,
including such information as Lender may require, including without limitation
names and addresses of account debtors and aging of accounts and general
intangibles.
 
 
 

--------------------------------------------------------------------------------

 
 

(i)           Maintenance and Inspection.  Grantor shall maintain all tangible
Collateral in good condition and repair.  Grantor will not commit or permit
damage to or destruction of the Collateral or any part of the
Collateral.  Lender and its designated representatives and agents shall have the
right at all reasonable times to examine, inspect, and audit the Collateral
wherever located.  Grantor shall immediately notify Lender of all cases
involving the return, rejection, repossession, loss, or damage of or to any
Collateral; of any request for credit or adjustment or of any other dispute
arising with respect to the Collateral; and generally of all happenings and
events affecting the Collateral or the value or the amount of the Collateral.


(j)           Taxes, Assessments, and Liens.  Grantor will pay when due all
taxes, assessments, and governmental charges or levies upon the Collateral and
provide Lender evidence of such payment upon its request.  Grantor may withhold
any such payment or may elect to contest any lien if Grantor is in good faith
conducting an appropriate proceeding to contest the obligation to pay and so
long as Lender’s interest in the Collateral is not jeopardized in Lender’s sole
opinion.  If the Collateral is subjected to a lien which is not discharged
within fifteen (15) days, Grantor shall deposit with Lender cash, a sufficient
corporate surety bond, or other security satisfactory to Lender in an amount
adequate to provide for the discharge of the lien plus any interest, costs,
attorneys fees, or other charges that could accrue as a result of foreclosure or
sale of the Collateral.  In any contest Grantor shall defend itself and Lender
and shall satisfy any final adverse judgment before enforcement against the
Collateral.  Grantor shall name Lender as an additional obligee under any surety
bond furnished in the contest proceedings.


(k)           Compliance With Governmental Requirements.  Grantor is conducting
and will continue to conduct Grantor’s businesses in material compliance with
all federal, state, and local laws, statutes, ordinances, rules, regulations,
orders, determinations and court decisions applicable to Grantor’s businesses
and to the production, disposition, or use of the Collateral, including without
limitation, those pertaining to health and environmental matters such as the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986
(collectively, together with any subsequent amendments, hereinafter called
“CERCLA”), the Resource Conservation and Recovery Act of 1976, as amended by the
Used Oil Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980,
and the Hazardous Substance Waste Amendments of 1984 (collectively, together
with any subsequent amendments, hereinafter called “RCRA”).  Grantor represents
and warrants that (i) none of the operations of Grantor is the subject of a
federal, state or local investigation evaluating whether any material remedial
action is needed to respond to a release or disposal of any toxic or hazardous
substance or solid waste into the environment; (ii) Grantor has not filed any
notice under any federal, state, or local law indicating that Grantor is
responsible for the release into the environment, the disposal on any premises
in which Grantor is conducting its businesses, or the improper storage, of any
material amount of any toxic or hazardous substance or solid waste or that any
such toxic or hazardous substance or solid waste has been released, disposed of,
or is improperly stored, upon any premises on which Grantor is conducting its
businesses; and (iii) Grantor otherwise does not have any known material
contingent liability in connection with the release into the environment,
disposal, or the improper storage, of any such toxic or hazardous substance or
solid waste.  The terms “hazardous substance” and “release,” as used herein,
shall have the meanings specified in CERCLA, and the terms “solid waste” and
“disposal,” as used herein, shall have the meanings specified in RCRA; provided,
however, that to the extent that the laws of the State of Texas establish
meanings for such terms which are broader than that specified in either CERCLA
or RCRA, such broader meanings shall apply.  The representations and warranties
contained herein are based on Grantor’s due diligence in investigating the
Collateral for hazardous wastes and substances.  Grantor hereby (a) releases and
waives any future claims against Lender for indemnity or contribution in the
event Grantor becomes liable for cleanup or other costs under any such laws, and
(b) agrees to indemnify and hold harmless Lender against any and all claims and
losses resulting from a breach of this provision of this Agreement.  This
obligation to indemnify shall survive the payment of the Obligations and the
termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(l)           Insurance.  Grantor shall procure and maintain all risk insurance,
including without limitation fire, theft, and liability coverage together with
such other insurance as Lender may require with respect to the Collateral, in
form, amounts, coverages, and basis reasonably acceptable to Lender. GRANTOR MAY
FURNISH THE REQUIRED INSURANCE WHETHER THROUGH EXISTING POLICIES OWNED OR
CONTROLLED BY GRANTOR OR THROUGH EQUIVALENT INSURANCE FROM ANY INSURANCE COMPANY
AUTHORIZED TO TRANSACT BUSINESS IN THE STATE OF TEXAS.  If Grantor fails to
provide any required insurance or fails to continue such insurance in force,
Lender may, but shall not be required to, do so at Grantor’s expense, and the
cost of the insurance will be added to the Obligations.  If any such insurance
is procured by Lender at a rate or charge not fixed or approved by the State
Board of Insurance, Grantor will be so notified, and Grantor will have the
option for five (5) days of furnishing equivalent insurance through any insurer
authorized to transact business in Texas.  Grantor, upon request of Lender, will
deliver to Lender from time to time the policies or certificates of insurance in
form satisfactory to Lender, including stipulations that coverages will not be
canceled or diminished without at least thirty (30) days prior written notice to
Lender and not including any disclaimer of the insurer’s liability for failure
to give such a notice.  Each insurance policy also shall include an endorsement
providing that coverage in favor of Lender will not be impaired in any way by
any act, omission, or default of Grantor or any other person.  In connection
with all policies covering assets in which Lender holds or is offered a security
interest, Grantor will provide Lender with such loss payable or other
endorsements as Lender may require.  If Grantor at any time fails to obtain or
maintain any insurance as required under this Agreement, Lender may (but shall
not be obligated to) obtain such insurance as Lender deems appropriate,
including if it so chooses “single interest insurance,” which will cover only
Lender’s interest in the Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 

(m)           Insurance Proceeds.  Grantor shall promptly notify Lender of any
loss or damage to the Collateral.  Lender may make proof of loss if Grantor
fails to do so within fifteen (15) days of the casualty.  All proceeds of any
insurance on the Collateral, including accrued proceeds thereon, shall be held
by Lender as part of the Collateral.  If Lender consents to repair or
replacement of the damaged or destroyed Collateral, Lender shall, upon
satisfactory proof of expenditure, pay or reimburse Grantor from the proceeds
for the reasonable cost of repair or restoration.  If Lender does not consent to
repair or replacement of the Collateral, Lender shall retain a sufficient amount
of the proceeds to pay all of the Obligations, and shall pay the balance to
Grantor.  Any proceeds which have not been disbursed within six (6) months after
their receipt and which Grantor has not committed to the repair or restoration
of the Collateral shall be used to prepay the Obligations.  Application of
insurance proceeds to the payment of the Obligations will not extend, postpone,
or waive any payments otherwise due, or change the amount of such payments to be
made, and proceeds may be applied in such order and such amounts as Lender may
elect.


(n)           Solvency.  As of the date hereof, and after giving effect to this
Agreement and the completion of all other transactions contemplated by Grantor
at the time of the execution of this Agreement, (i) Grantor is and will be
solvent, (ii) the fair salable value of Grantor’s assets exceeds and will
continue to exceed Grantor’s liabilities (both fixed and contingent), (iii)
Grantor is paying and will continue to be able to pay its debts as they mature,
and (iv) if Grantor is not an individual, Grantor has and will have sufficient
capital to carry on Grantor’s businesses and all businesses in which Grantor is
about to engage.


(o)           Lien Not Released.  The lien, security interest, and other
security rights of Lender hereunder shall not be impaired by any indulgence,
moratorium, or release granted by Lender, including but not limited to, the
following: (i) any renewal, extension, increase, or modification of any of the
Obligations; (ii) any surrender, compromise, release, renewal, extension,
exchange, or substitution granted in respect of any of the Collateral; (iii) any
release or indulgence granted to any endorser, guarantor, or surety of any of
the Obligations; (iv) any release of any other collateral for any of the
Obligations; (v) any acquisition of any additional collateral for any of the
Obligations; and (vi) any waiver or failure to exercise any right, power, or
remedy granted herein, by law, or in any Loan Documents.


(p)           Environmental Inspections.  Upon Lender’s reasonable request  from
time to time, Grantor will obtain at Grantor’s expense an inspection or audit
report addressed to Lender of Grantor’s operations from an engineering or
consulting firm approved by Lender, indicating the presence or absence of toxic
and hazardous substances, underground storage tanks, and solid waste on any
premises in which Grantor is conducting business; provided, however, Grantor
will be obligated to pay for the cost of any such inspection or audit no more
than one time in any twelve (12) month period unless Lender has reason to
believe that toxic or hazardous substance or solid wastes have been dumped or
released on any such premises.  If Grantor fails to order or obtain an
inspection or audit within ten (10) days after Lender’s request, Lender may at
its option order such inspection or audit, and Grantor grants to Lender and its
agents, employees, contractors, and consultants access to the premises in which
it is conducting its business and a license (which is coupled with an interest
and is irrevocable) to obtain inspections and audits.  Grantor agrees to
promptly provide Lender with a copy of the results of any such inspection or
audit received by Grantor.  The cost of such inspections and audits by Lender
shall be a part of the Obligations, secured by the Collateral, and payable by
Grantor on demand.
 
 
 

--------------------------------------------------------------------------------

 

 
(q)           Chattel Paper.  To the extent a security interest in the chattel
paper of Grantor is granted hereunder, Grantor represents and warrants that all
such chattel paper have only one original counterpart, and no other party other
than Grantor or Lender is in actual or constructive possession of any such
chattel paper.  Grantor agrees that at the option of and on the request by
Lender, Grantor will either deliver to Lender all originals of the chattel paper
which is included in the Collateral or will mark all such chattel paper with a
legend indicating that such chattel paper is subject to the security interest
granted hereunder.


5.           ACCOUNTS.  Until an Event of Default has occurred and except as
otherwise provided below with respect to accounts, Grantor may have possession
of the tangible personal property and beneficial use of all the Collateral and
may use it in any lawful manner not inconsistent with this Agreement or the Loan
Documents, provided that Grantor’s right to possession and beneficial use shall
not apply to any Collateral where possession of the Collateral by Lender is
required by law to perfect Lender’s security interest in such Collateral. Until
otherwise notified by Lender after the occurrence of an Event of Default,
Grantor may collect any of the Collateral consisting of accounts. At any time
after an Event of Default exists and is continuing, Lender may collect the
accounts, notify account debtors to make payments directly to Lender for
application to the Obligations, and verify the accounts with such account
debtors. After an Event of Default has occurred and is continuing, Lender also
has the right, at the expense of Grantor, to enforce collection of such accounts
and adjust, settle, compromise, sue for, or foreclose on the amount owing under
any such account, in the same manner and to the same extent as Grantor. If
Lender at any time has possession of any Collateral, whether before or after an
Event of Default, Lender shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral if Lender takes such action for
that purpose as Grantor shall request or as Lender, in Lender’s sole discretion,
shall deem appropriate under the circumstances, but failure to honor any request
by Grantor shall not of itself be deemed to be a failure to exercise reasonable
care. Lender shall not be required to take any steps necessary to preserve any
rights in the Collateral against prior parties, nor to protect, preserve, or
maintain any security interest given to secure the Obligations.
 
 
 

--------------------------------------------------------------------------------

 

6.           EXPENDITURES BY LENDER.  If not discharged or paid when due, Lender
may (but shall not be obligated to) discharge or pay any amounts required to be
discharged or paid by Grantor under this Agreement, including without limitation
all taxes, liens, security interests, encumbrances, and other claims, at any
time levied or placed on the Collateral.  Lender also may (but shall not be
obligated to) pay all costs for insuring, maintaining, and preserving the
Collateral.  All such expenditures incurred or paid by Lender for such purposes
will then bear interest at the Revolving Note rate from the date incurred or
paid by Lender to the date of repayment by Grantor.  All such expenses shall
become a part of the Obligations and be payable on demand by Lender.  Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon the occurrence of an Event of Default.


7.           EVENTS OF DEFAULT.  Each of the following shall constitute an
“Event of Default” under this Agreement:


(a)           Default on Obligations.  Failure of Borrower to make any payment
when due on the Obligations.


(b)           Other Defaults.  Failure of Grantor or Borrower to comply with or
to perform any other term, obligation, covenant, or condition contained in this
Agreement, the Revolving Note, any other Loan Documents, or failure of Grantor
to comply with or to perform any term, obligation, covenant, or condition
contained in any other agreement now existing or hereafter arising between
Lender and Grantor.


(c)           False Statements.  Any warranty, representation, or statement made
or furnished to Lender under this Agreement, the Revolving Note, or any other
Loan Documents is false or misleading in any material respect.


(d)           Loan Agreement Defaults.  The occurrence of any Event of Default
as defined in the Loan Agreement.


8.           RIGHTS AND REMEDIES.  If an Event of Default occurs and is
continuing under this Agreement and after expiration of any notice, cure, or
grace period required by the Loan Agreement, Lender shall have all the rights of
a secured party under the Code.  In addition and without limitation, Lender may
exercise any one or more of the following rights and remedies:


(a)           Accelerate Obligations.  Lender may declare the entire Obligations
immediately due and payable, without notice.


(b)           Assemble Collateral.  Lender may require Grantor to deliver to
Lender all or any portion of the Collateral and any and all certificates of
title and other documents relating to the Collateral.  Lender may require
Grantor to assemble the Collateral and make it available to Lender at a place to
be designated by Lender.  Lender also shall have full power to enter, provided
Lender does so without a breach of the peace or a trespass, upon the property of
Grantor to take possession of and remove the Collateral.  If the Collateral
contains other goods not covered by this Agreement at the time of repossession,
Grantor agrees Lender may take such other goods, provided that Lender makes
reasonable efforts to return them to Grantor after repossession.
 
 

--------------------------------------------------------------------------------

 
 
(c)           Sell the Collateral.  Lender shall have full power to sell, lease,
transfer, or otherwise dispose of the Collateral or the proceeds thereof in its
own name or that of Grantor.  Lender may sell the Collateral (as a unit or in
parcels) at public auction or private sale.  Lender may buy the Collateral, or
any portion thereof, (i) at any public sale, and (ii) at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations.  Lender
shall not be obligated to make any sale of Collateral regardless of a notice of
sale having been given.  Lender may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Lender will
give Grantor reasonable notice of the time and place of any public sale thereof
or of the time after which any private sale or any other intended disposition of
the Collateral is to be made.  The requirements of reasonable notice shall be
met if such notice is given at least ten (10) days prior to the date any public
sale, or after which a private sale, of any of such Collateral is to be
held.  All expenses relating to the disposition of the Collateral, including
without limitation the expenses of retaking, holding, insuring, preparing for
sale, and selling the Collateral, shall become a part of the Obligations secured
by this Agreement and shall be payable on demand, with interest at the Revolving
Note rate from date of expenditure until repaid.


(d)           Appoint Receiver.  To the extent permitted by applicable law,
Lender shall have the following rights and remedies regarding the appointment of
a receiver: (i) Lender may have a receiver appointed as a matter of right, (ii)
the receiver may be an employee of Lender and may serve without bond, and (iii)
all fees of the receiver and his or her attorney shall become part of the
Obligations secured by this Agreement and shall be payable on demand, with
interest at the Revolving Note rate from date of expenditure until repaid.


(e)           Collect Revenues and Accounts.  Lender, either itself or through a
receiver, may collect the payments, rents, income, and revenues from the
Collateral.  Lender may transfer any Collateral into its own name or that of its
nominee and receive the payments, rents, income, and revenues therefrom and hold
the same as security for the Obligations or apply it to payment of the
Obligations in such order of preference as Lender may determine.  Insofar as the
Collateral consists of accounts, general intangibles, insurance policies,
instruments, chattel paper, choses in action, or similar property, Lender may
demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose, or
realize on the Collateral as Lender may determine.  For these purposes, Lender
may, on behalf of and in the name of Grantor, receive, open, and dispose of mail
addressed to Grantor; change any address to which mail and payments are to be
sent; and endorse notes, checks, drafts, money orders, documents of title,
instruments, and items pertaining to payment, shipment, or storage of any
Collateral.  To facilitate collection, Lender may notify account debtors and
obligors on any Collateral to make payments directly to Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Obtain Deficiency.  If Lender chooses to sell any or all of the
Collateral, Lender may obtain a judgment against Borrower for any deficiency
remaining on the Obligations due to Lender after application of all amounts
received from the exercise of the rights provided in this Agreement.  Borrower
shall be liable for a deficiency even if the transaction described in this
subsection is a sale of accounts or chattel paper.


(g)           Other Rights and Remedies.  Lender shall have all the rights and
remedies of a secured creditor under the provisions of the Code, as amended from
time to time.  In addition, Lender shall have and may exercise any or all other
rights and remedies it may have available at law, in equity, or
otherwise.  Grantor waives any right to require Lender to proceed against any
third party, exhaust any other security for the Obligations, or pursue any other
right or remedy available to Lender.


(h)           Cumulative Remedies.  All of Lender’s rights and remedies, whether
evidenced by this Agreement or the Loan Documents or by any other writing, shall
be cumulative and may be exercised singularly or concurrently.  Election by
Lender to pursue any remedy shall not exclude pursuit of any other remedy, and
an election to make expenditures or to take action to perform an obligation of
Grantor or Borrower under this Agreement, after Grantor or Borrower’s failure to
perform, shall not affect Lender’s right to declare a default and to exercise
its remedies.


9.           MISCELLANEOUS PROVISIONS.  (a)  Amendments.   This Agreement,
together with any Loan Documents, constitutes the entire understanding and
agreement of the parties as to the matters set forth in this Agreement and
supersedes all prior written and oral agreements and understandings, if any,
regarding same.  No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.


(b)           Applicable Law.  This Agreement has been delivered to Lender and
is performable in Dallas County, Texas.   Courts within the State of Texas have
jurisdiction over any dispute arising under or pertaining to this Agreement, and
venue for such dispute shall be in Dallas County, Texas.   THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
AND APPLICABLE FEDERAL LAWS, EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE SECURITY INTEREST GRANTED HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF TEXAS.
 
 
 

--------------------------------------------------------------------------------

 
 

(c)           Attorneys Fees and Other Costs.  Grantor will upon demand pay to
Lender the amount of any and all costs and expenses (including without
limitation, reasonable attorneys fees and expenses) which Lender may incur in
connection with (i) the perfection and preservation of the security interests
created under this Agreement, (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, the Collateral,
(iii) the exercise or enforcement of any of the rights of Lender under this
Agreement, or (iv) the failure by Grantor to perform or observe any of the
provisions hereof.


(d)           Termination.  Upon (i) the satisfaction in full of the Obligations
and all obligations hereunder, (ii) the termination or expiration of any
commitment of Lender to extend credit that would become Obligations hereunder,
and (iii) Lender’s receipt of a written request from Grantor for the termination
hereof, this Agreement and the security interests created hereby shall
terminate.  Upon termination of this Agreement and Grantor’s written request,
Lender will, at Grantor’s sole cost and expense, return to Grantor such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof and execute and deliver to Grantor such documents
as Grantor shall reasonably request to evidence such termination.


(e)           Indemnity.  Grantor hereby agrees to indemnify, defend, and hold
harmless Lender, and its officers, directors, shareholders, employees, agents,
attorneys, and representatives (each an “Indemnified Person”) from and against
any and all liabilities, obligations, claims, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature (collectively the “Claims”) which may be imposed on, incurred by, or
asserted against, any Indemnified Person (whether or not caused by any
Indemnified Person’s sole, concurrent, or contributory negligence) arising in
connection with this Agreement, the Loan Documents, the Obligations, or the
Collateral (including, without limitation, the enforcement of the Loan Documents
and the defense of any Indemnified Person’s action or inactions in connection
with the Loan Documents).   WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL
APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH OR ANY OTHER
INDEMNIFIED PERSON, except to the limited extent that the Claims against the
Indemnified Person are proximately caused by such Indemnified Person’s gross
negligence or willful misconduct.  The indemnification provided for in this
Section shall survive the termination of this Agreement and shall extend and
continue to benefit each individual or entity who is or has at any time been an
Indemnified Person hereunder.


(f)           Captions.  Captions and  headings in this Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(g)           Notice.  All notices required to be given under this Agreement
shall be given in writing, and shall be effective when actually delivered or
when deposited with a nationally recognized overnight courier or deposited in
the United States mail, first class, postage prepaid, addressed to the party to
whom the notice is to be given at the address shown below.  Any party may change
its address for notices under this Agreement by giving formal written notice to
the other parties, specifying that the purpose of the notice is to change the
party’s address.  To the extent permitted by applicable law, if there is more
than one Grantor, notice to any Grantor will constitute notice to all
Grantors.  For notice purposes, Grantor will keep Lender informed at all times
of Grantor’s current addresses.


(h)           Power of Attorney.  Grantor hereby irrevocably appoints Lender as
its true and lawful attorney-in-fact, such power of attorney being coupled with
an interest, with full power of substitution to do the following in the place
and stead of Grantor and in the name of Grantor after an Event of Default has
occurred and is continuing:  (i) to demand, collect, receive, receipt for, sue,
and recover all sums of money or other property which may now or hereafter
become due, owing or payable from the Collateral; (ii) to execute, sign and
endorse any and all claims, instruments, receipts, checks, drafts, or warrants
issued in payment for the Collateral; (iii) to settle or compromise any and all
claims arising under the Collateral, and, in the place and stead of Grantor, to
execute and deliver its release and settlement for the claim; and (iv) to file
any claim or claims or to take any action or institute or take part in any
proceedings, either in its own name or in the name of Grantor, or otherwise,
which in the discretion of Lender may deem to be necessary or advisable.  This
power is given as security for the Obligations, and the authority hereby
conferred is and shall be irrevocable and shall remain in full force and effect
until renounced by Lender.


(i)           Severability.  If a court of competent jurisdiction finds any
provision of this Agreement to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances.  If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respects shall remain valid and enforceable.


(j)           Successor Interests.  Subject to the limitations set forth above
on transfer of the Collateral, this Agreement shall be binding upon and inure to
the benefit of the parties, their successors and assigns; provided, however,
Grantor’s rights and obligations hereunder may not be assigned or otherwise
transferred without the prior written consent of Lender.


 
 

--------------------------------------------------------------------------------

 
 

(k)           Waiver.  Lender shall not be deemed to have waived any rights
under this Agreement unless such waiver is given in writing and signed by
Lender.  No delay or omission on the part of Lender in exercising any right
shall operate as a waiver of such right or any other right.  A waiver by Lender
of a provision of this Agreement shall not prejudice or constitute a waiver of
Lender’s right to thereafter demand strict compliance with that provision or any
other provision of this Agreement.  No prior waiver by Lender, nor any course of
dealing between Lender and Grantor, shall constitute a waiver of any of Lender’s
rights or of any of Grantor’s obligations as to any future
transactions.  Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.


[Signature on following page.]
 
 
 

--------------------------------------------------------------------------------

 

Signed effective the date stated above.
 

 
GRANTOR:
       
Grantor’s address:
Tchefuncte Natural Resources, LLC
 
5220 Spring Valley Rd., Ste. 150
a Louisiana limited liability company
 
Dallas, Texas 75255
     
By:
Mesa Energy, Inc., Sole Member
              By:
/s/ RANDY M. GRIFFIN
       
 Randy M. Griffin
       
 Chief Executive Officer
 



Lender’s address:
The F&M Bank & Trust Company
Attention: Christina Kitchens, Senior Vice President
3811 Turtle Creek Boulevard, Suite 150
Dallas, Texas 75219
 
 
 

--------------------------------------------------------------------------------

 